NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

   GLORIA TREVIÑO, Individually, and as Next
   Friend for ROBERT RODRIGUEZ TREVIÑO,
               Plaintiffs-Appellants

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2014-5017
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:13-cv-00362-NBF, Judge Nancy B. Fire-
stone.
                ______________________

                Decided: March 7, 2014
                ______________________

   GLORIA TREVIÑO and ROBERT RODRIGUEZ TREVIÑO, of
Houston, Texas, pro se.

    VERONICA N. ONYEMA, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With her on the brief were STUART F. DELERY,
Assistant Attorney General, BRYANT G. SNEE, Acting
Director, and SCOTT D. AUSTIN, Assistant Director.
2                                            TREVINO   v. US



                 ______________________

Before RADER, Chief Judge, TARANTO and HUGHES, Circuit
                        Judges.
PER CURIAM.
    Gloria Treviño appeals from the decision of the United
States Court of Federal Claims dismissing her complaint
for lack of subject matter jurisdiction. Treviño v. United
States, No. 13–362 C (Fed. Cl. Oct. 29, 2013). Because the
Court of Federal Claims did not err in dismissing Ms.
Treviño’s complaint, we affirm.
                           I.
    Ms. Treviño filed her complaint on May 29, 2013, both
individually and as next friend for her brother, Robert
Treviño. Mr. Treviño was convicted on August 25, 1995 of
one count of aggravated sexual assault of a child, four
counts of sexual assault of a child, and one count of inde-
cency with a child. Mr. Treviño is currently serving a
sentence of life imprisonment in a Texas prison. Ms.
Treviño alleges that Mr. Treviño is unlawfully incarcer-
ated, that he is a veteran, and that he has been mistreat-
ed by the United States Department of Veterans Affairs.
She also alleges that other federal agencies, state and
federal courts, and court officials have conspired to deny
Mr. Treviño medical benefits and treatment to which he is
entitled. Ms. Treviño alleges that she is also a veteran,
that she suffers from service-connected injuries, including
post-traumatic stress disorder, and that she has not
received appropriate medical benefits.
    Ms. Treviño alleges that the United States Court of
Federal Claims has jurisdiction under 28 U.S.C. §§ 1346
and 1491, 38 U.S.C. §§ 5901 and 7101 and 42 U.S.C.
§ 1983. She also alleges “Civil and Human Rights Viola-
tions,” “Violations of RICO” and “Mafia-Related Activi-
ties.” She seeks $350,000,000 in monetary damages,
TREVINO   v. US                                           3



along with various other forms of equitable and injunctive
relief.
     The Court of Federal Claims dismissed her complaint
on October 29, 2013, for lack of subject matter jurisdic-
tion. The trial court held that it lacked jurisdiction to
entertain Ms. Treviño’s (1) claims against parties other
than the United States and its agencies, including claims
against states, localities, state and local government
officials, United States Senate Committees, various state
and federal courts, and state and federal employees; (2)
claims related to the grant or denial of veteran’s benefits;
(3) tort claims and civil rights claims under 42 U.S.C.
§ 1983; (4) Racketeer Influenced and Corrupt Organiza-
tions Act (RICO) claims and constitutional claims; and (5)
claims seeking equitable remedies, including injunctive
relief and punitive damages. Ms. Treviño appeals this
dismissal.
                           II.
     This court possesses jurisdiction to review a final de-
cision of the Court of Federal Claims pursuant to 28
U.S.C. § 1295(a)(3). Whether the Court of Federal Claims
possesses subject matter jurisdiction over a claim is a
question of law this court reviews de novo. W. Co. of N.
Am. v. United States, 323 F.3d 1024, 1029 (Fed. Cir.
2003).
    The Tucker Act, 28 U.S.C. § 1491, limits the jurisdic-
tion of the Court of Federal Claims to claims for money
damages against the United States based on sources of
substantive law that “can fairly be interpreted as mandat-
ing compensation by the Federal Government.” United
States v. Navajo Nation, 556 U.S. 287, 290 (2009) (inter-
nal quotation marks omitted).
    The trial court correctly held that it lacked jurisdic-
tion over Ms. Treviño’s claims. First, the trial court does
not have jurisdiction over claims against any party other
4                                              TREVINO   v. US



than the United States. 28 U.S.C. § 1491 (2012); see also
United States v. Sherwood, 312 U.S. 584, 588 (1941).
Thus, the court lacks jurisdiction over Ms. Treviño’s
claims against states, localities, state and local govern-
ment officials, state courts, state prisons, or state employ-
ees.
    Second, the trial court does not have jurisdiction over
Ms. Treviño’s claims that she and her brother are entitled
to veterans benefits. These claims must first be brought
to the Department of Veterans Affairs and may only be
appealed to the United States Court of Appeals for Veter-
ans Claims and then to this court. 38 U.S.C. §§ 7252,
7292 (2012).
    Third, the trial court does not have jurisdiction over
Ms. Treviño’s tort claims or her § 1983 claims. Brown v.
United States, 105 F.3d 621, 623 (Fed. Cir. 1997) (holding
that the Court of Federal Claims lacks jurisdiction over
tort claims); Anderson v. United States, 22 Cl. Ct. 178, 179
n.2 (1990), aff’d, 937 F.2d 623 (Fed. Cir. 1991) (holding
that the Court of Federal Claims lacks jurisdiction over
§ 1983 claims).
    Fourth, the trial court does not have jurisdiction over
Ms. Treviño’s RICO claims or her claims under the due
process, equal protection or supremacy clauses of the
United States Constitution. These claims do not fall
within the court’s jurisdiction as defined by the Tucker
Act because none of those statutes or constitutional
provisions mandate the payment of money. See Hufford
v. United States, 87 Fed. Cl. 696, 702 (2009) (holding that
the Court of Federal Claims lacks jurisdiction over RICO
claims); United States v. Connolly, 716 F.2d 882, 887 (Fed.
Cir. 1983) (en banc) (holding that the Court of Federal
Claims lacks jurisdiction over claims based on constitu-
tional provisions that do not obligate the government to
pay money).
TREVINO   v. US                                           5



    Finally, the trial court does not have jurisdiction over
Ms. Treviño’s claims for injunctive relief and punitive
damages. The trial court cannot grant the requested
equitable relief. United States v. Tohono O’Odham Na-
tion, 131 S. Ct. 1723, 1729 (2011).
    In addition, the trial court did not err in dismissing
Ms. Treviño’s complaint without first giving her the
opportunity to amend. The court gives pro se petitioners
more latitude in their pleadings than parties represented
by counsel. Estelle v. Gamble, 429 U.S. 97, 106 (1976).
But the court need not give a pro se petitioner leave to
amend her complaint where it is clear that such an
amendment would be futile. See, e.g., Bradley v. Chiron
Corp., 136 F.3d 1317, 1327 (Fed. Cir. 1998). Here, none of
Ms. Treviño’s claims fall within the defined jurisdiction of
the Court of Federal Claims. Allowing her to amend her
complaint would have been futile.
                       AFFIRMED
                          COSTS
   No costs.